Title: Editorial Introduction
From: Franklin, Benjamin
To: 


From Daniel Roberdeau: Five Letters
These letters illustrate the complexities—perhaps increased by the writer’s nature—of trying to negotiate a transatlantic sale of land. Daniel Roberdeau wanted to dispose of his plantation in the Antilles; he believed that he had one potential buyer in London, and hoped that he might find several who would vie with each other. To save himself a journey to England he sent a power of attorney to Franklin, Dr. Fothergill, and his cousin Charles Pearce, and with it this bevy of letters to tell them how to act. In the first, addressed to all three, he explained the situation in general terms. There were complicating factors, however, not all of which he wanted to confide to Pearce; the most important was the difference between his asking price and what he would settle for if need be. He explained these factors in a second letter, of the same date, intended originally for Franklin but then readdressed to him or Fothergill; a third, to Franklin alone, followed at once to explain the readdressing. As if this were not complicated enough, Roberdeau added another twist. Instead of authorizing his agents to reduce the price, if they had to, by stages to his minimum figure, he put the authorization into two separate letters, enclosed in that to Franklin or Fothergill, and dated them March 20 and April 30. The dates were of course spurious; both were written and sent in February.
